Dissenting Opinion.
"Worden, J.
— I can not concur in the conclusion reached by a majority of the court, and, without taking much time or space for elaboration, will state briefly the ground of my dissent.
The 27th section of the act on the subject of descents provides that “ A surviving wife is entitled, except as in section 17 excepted, to one-third of all the real estate of which her- husband may have been seized in fee-simple, at any time during the marriage, and in the conveyance of which she may not have joined, in due form of law,” etc.
The case here is exactly the . case provided for by the above • section. The plaintiff' is the surviving wife, and she has not joined in any conveyance of the land, though it passed from her husband in his lifetime; and, as I think, she is entitled to one-third of it in fee.' Hnder this section, she does not take by descent from her hus*358band, but by virtue of her marital rights. The fee was substituted for dower. May v. Fletcher, 40 Ind. 575.
Section 17 of the act provides that “ If a husband die testate, or intestate, leaving a widow, one-third of his real estate shall descend to her in fee-simple, free from all demands of creditors : Provided,” etc.
This section contemplates cases where the husband dies seized of the land, and provides that one-third of it, except as provided in the proviso, not necessary to be here noticed, “ shall descend ” to the widow.
The proviso to the 24th section is as follows: “ That if a man marry a second or other subsequent wife, and has, by her, no children, but has children alive, by a previous wife, the land which, at his death, descends to such wife, shall, at her death, descend to his children.”
This proviso, in my opinion, applies only in cases where the husband dies seized of the land. This is shown by the language of the proviso, taken in connection with the other sections of the statute. By its terms, it applies only to cases where the land “ descends to such wife.” This is the ease where the husband dies seized, as provided for by the 17th section; but this is not the ease under the 27th section. A leading object of the proviso is, to cast the descent upon the children of the husband. The language is, “ the land which, at his death, descends to such wife, shall, at her death, descend to his children.” The proviso can not be carried out, and, in my opinion, was not intended to apply, in cases where the land had been parted with by-the husband, or had been sold on execution against him; for, in such ease, the tim’d could not descend to his surviving wife, nor could that third, at her death, descend to his children.
I am of the opinion that the Legislature did not intend, by the proviso to the 24th section, to limit the right of a *359second or other subsequent wife to a life-estate only in one-third of the land, in cases where it had been • sold by the husband in his lifetime, or had been sold on execution against him, so that his heirs could take nothing in it after the death of the surviving wife;' but only in cases where his heirs would take the third after the death of the surviving wife.
Niblack, J. — I concur in the foregoing dissenting opinion. '